DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,115,542. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach pair the plan system for devices and method use.
 	Regarding claim 1, Hu et al teaches a computer-implemented method comprising: 
 	enrolling a second device enabled for connectivity to cellular or other wireless service in a cellular subscription and associated billing plan associated with a first device, 
 	wherein the enrollment includes providing an identifier for the second device to a cellular service provider associated with the first device by a second user, 
 	effectively adding the second device to the cellular subscription and associated billing plan associated with the first device; and 
 	allowing a second user to use capabilities of the second device as governed by the cellular subscription and an associated billing plan associated with the first device;
 	while the second device is also configured to allow a first user to use capabilities of the second device as governed by the cellular subscription and an associated billing plan of the first user's choice (see claims 1-24 of U.S. Patent No. 11,115,542).

3. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,140,274. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach pair the plan system for devices and method use.
 	Regarding claim 1, Johnson et al teaches a computer-implemented method comprising: 
 	enrolling a second device enabled for connectivity to cellular or other wireless service in a cellular subscription and associated billing plan associated with a first device, 
 	wherein the enrollment includes providing an identifier for the second device to a cellular service provider associated with the first device by a second user, 
 	effectively adding the second device to the cellular subscription and associated billing plan associated with the first device; and 
 	allowing a second user to use capabilities of the second device as governed by the cellular subscription and an associated billing plan associated with the first device;
 	while the second device is also configured to allow a first user to use capabilities of the second device as governed by the cellular subscription and an associated billing plan of the first user's choice (see claims 1-7 of U.S. Patent No. 11,140,274).

4. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,667,806. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach pair the plan system for devices and method use.
 	Regarding claim 1, Johnson et al teaches a computer-implemented method comprising: 
 	enrolling a second device enabled for connectivity to cellular or other wireless service in a cellular subscription and associated billing plan associated with a first device, 
 	wherein the enrollment includes providing an identifier for the second device to a cellular service provider associated with the first device by a second user, 
 	effectively adding the second device to the cellular subscription and associated billing plan associated with the first device; and 
 	allowing a second user to use capabilities of the second device as governed by the cellular subscription and an associated billing plan associated with the first device;
 	while the second device is also configured to allow a first user to use capabilities of the second device as governed by the cellular subscription and an associated billing plan of the first user's choice (see claims 1-20 of U.S. Patent No. 9,667,806).

5. 	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/488,885 (reference application) (or US 2022/0021769 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach pair the plan system for devices and method use.
 	Regarding claim 1, Johnson et al teaches a computer-implemented method comprising: 
 	enrolling a second device enabled for connectivity to cellular or other wireless service in a cellular subscription and associated billing plan associated with a first device, 
 	wherein the enrollment includes providing an identifier for the second device to a cellular service provider associated with the first device by a second user, 
 	effectively adding the second device to the cellular subscription and associated billing plan associated with the first device; and 
 	allowing a second user to use capabilities of the second device as governed by the cellular subscription and an associated billing plan associated with the first device;
 	while the second device is also configured to allow a first user to use capabilities of the second device as governed by the cellular subscription and an associated billing plan of the first user's choice (see claims 1-21 of Application No. 17/488,885 or US 2022/0021769 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6. 	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 17/726,915 (reference application) (or US 2022/0247869 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach pair the plan system for devices and method use.
 	Regarding claim 1, Johnson et al teaches a computer-implemented method comprising: 
 	enrolling a second device enabled for connectivity to cellular or other wireless service in a cellular subscription and associated billing plan associated with a first device, 
 	wherein the enrollment includes providing an identifier for the second device to a cellular service provider associated with the first device by a second user, 
 	effectively adding the second device to the cellular subscription and associated billing plan associated with the first device; and 
 	allowing a second user to use capabilities of the second device as governed by the cellular subscription and an associated billing plan associated with the first device;
 	while the second device is also configured to allow a first user to use capabilities of the second device as governed by the cellular subscription and an associated billing plan of the first user's choice (see claims 1-36 of Application No. 17/726,915 or US 2022/0247869 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. 	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Mikan et al (US 2012/0046024 A1).
 	Regarding claim 1, Mikan teaches a computer-implemented method (see [0005], [001], [035], [0053], [0055], “computer”) comprising: 
 	enrolling a second device enabled for connectivity to cellular or other wireless service in a cellular subscription and associated billing plan associated with a first device (see Fig.1, “Child mobile device 122” reads on Applicant’s “a second device” and “Parent mobile device 125” reads on Applicant’s “a first device”, respectively, and [0013], “First party mobile device 122 may be, for example a child's mobile device under a same billing plan as a parent's mobile device 125”.  Note that, in order to have “a same billing plan”, Mikan inherently teaches “enrolling/registering”), 
 	wherein the enrollment includes providing an identifier for the second device to a cellular service provider associated with the first device by a second user (see [0056], “an Equipment Identity Register (EIR)”, [0057], “registered”, “identity” and “The EIR 518 stores security-sensitive information about the mobile equipment”, also see [0059], and [0072], “register”, “registration” reads on Applicant’s “enrolling”.  Note that, in order to have “a child's mobile device under a same billing plan as a parent's mobile device 125” (see [0013]), Mikan inherently teaches “enrolling/registering” and “providing an identifier for the second device to a cellular service provider”),
	effectively adding the second device to the cellular subscription and associated billing plan associated with the first device (also see Fig.1 and [0013], “First party mobile device 122 may be, for example a child's mobile device under a same billing plan as a parent's mobile device 125”.  In this case, Mikan’s “under a same billing plan” reads on Applicant’s “effectively adding… and associated billing plan”), and 
 	allowing a second user to use capabilities of the second device as governed by the cellular subscription and an associated billing plan associated with the first device 	 (see Fig.1, “Child mobile device 122” and see [0050], “a child's mobile device could permit a direct, unscreened connection for a 911 call”.  In this case, Mikan’s “a child”/“a child's mobile device”/“first party mobile device 122” reads on Applicant’s “a second user/the second device”, In addition, see Fig.1 and [0013], “First party mobile device 122 may be, for example a child's mobile device under a same billing plan as a parent's mobile device 125”.  In this case, Mikan’s “under a same billing plan” reads on Applicant’s “effectively adding… and associated billing plan”),
 	while the second device is also configured to allow a first user to use capabilities of the second device as governed by the cellular subscription and an associated billing plan of the first user's choice (see Abstract, [0002], [0003], [0004], [0014], [0029], [0034], [0036], [0037], [0039], [0048], [0050], where Mikan teaches the “parent”/“parent's mobile device 125”/“second party mobile device 125” monitoring, controlling over, managing, recording… the “child”/“child's mobile device”/“first party mobile device 122”, and see Fig.1, “Child mobile device 122” and [0050], “a child's mobile device could permit a direct, unscreened connection for a 911 call”.  In addition, see Fig.1, “Parent's mobile device 125” and [0013], “First party mobile device 122 may be, for example a child's mobile device UNDER a same billing plan as a parent's mobile device 125”.  Note that, in this case, Mikan teaches “an associated billing plan of the first user's choice”, because “a child's mobile device UNDER a same billing plan as a parent's mobile device 125”).  

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Tuesday and Thursday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642